
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.57


CODE OF ETHICS FOR PRESIDENT AND
CHIEF EXECUTIVE OFFICER AND SENIOR FINANCIAL OFFICERS


        This Code of Ethics for President and Chief Executive Officer and Senior
Financial Officers (collectively, "Executives"), is designed to provide
principles for the Executives to follow in conducting the business of the
Company. The Code covers a wide range of business practices and procedures.

        Company policy requires that its Executives observe the highest
standards of business and personal ethics in the fulfillment of their duties and
responsibilities to the Company. Executives must practice honesty and integrity
in every aspect of the Company business.

        Executives who violate the standards set forth in this Code will be
subject to disciplinary action.

        This Code is designed to deter wrongdoing and to promote:

•compliance with applicable governmental laws, rules and regulations;

•prompt internal reporting to an appropriate person or persons identified in the
Code of violations of the Code; and

•accountability for adherence to the Code.

The Code

        In order to achieve the purposes set forth above, we have adopted the
following principles and policies:

        Compliance with Laws and Regulations.    Each Executive has an
obligation to comply with the applicable laws, rules and regulations governing
the Company's business. We will not tolerate any activity that violates any
laws, rules or regulations applicable to us. Whenever a question arises with
respect to the applicability or interpretation of any law, rule or regulation
pertaining to the Company's business, the Executive shall consult with the
Company's General Counsel or outside counsel.

        Prohibition against legal and Ethical Violations.    Executives shall
not knowingly participate in, or assist, any acts which are in violation of any
applicable law, rule or regulation governing the Company's business, nor any act
that would violate any provision of this Code.

        Fiduciary duties.    The Executives have certain fiduciary duties to the
Company and its shareholders. They shall exercise particular care in complying
with these duties.

        Conflicts of Interest.    Executives must fully disclose to the Board of
Directors any situations, including situations involving immediate family
members, that reasonably could be expected to give rise to a conflict of
interest. A conflict situation can arise when an Executive takes actions or has
interests that may make it difficult to perform his or her work for the Company
objectively and effectively. A conflict of interest may exist when a Executive's
private interest interferes, or appears to interfere, in any way with the
interests of the Company as a whole. The following are examples of situations
(applicable to both an Executive or family member) that may present a conflict
of interest:

•service as a director of a company that is one of our material customers,
suppliers or competitors, or a company whose interests could reasonably be
expected to conflict with our interests;

•receipt of personal benefits or favors (other than nominal benefits or favors)
as a result of the Executive's position with the Company;

•a significant financial interest (ownership or otherwise) in any company that
is one of our material customers, suppliers or competitors. (Examples of a
significant financial interest include (i) ownership of greater than 1% of the
equity of a material customer, supplier or competitor or

--------------------------------------------------------------------------------

(ii) an investment in a material customer, supplier or competitor that
represents more than 5% of the total assets of the Executive; and

•any loan or guarantee of personal obligations from, or any other financial
transaction with, any company that is one of our material customers, suppliers
or competitors (other than loans from commercial lending institutions in the
ordinary course of business).

        While such situations are not automatically prohibited, they are not
desirable and may only be waived by the Board of Directors.

        Corporate Opportunities.    Any Executive Officer that discovers a
business opportunity that is in our line of business must first present the
business opportunity to our Board of Directors before pursuing the activity in
his or her individual capacity. If the Board of Directors waives our right to
pursue the opportunity, then the Executive Officer may do so in his or her
individual capacity.

        Competition and Fair Dealing.    All Executives are obligated to deal
fairly with our customers, suppliers and competitors. Executives will not take
unfair advantage of any person or entity through manipulation, concealment,
abuse of privileged information, misrepresentation or any other unfair dealing
or practice.

        Company Records.    Executives should implement policies that will
ensure that all company records are complete, accurate and reliable in all
material respects. All of the Company's books, records, accounts and financial
statements must be maintained in reasonable detail, must appropriately reflect
the Compmapny's transactions and must conform both to applicable legal
requirements and to the Company's system of internal controls. Company records
include bookkeeping information, payroll, e-mails, accounting and financial
data, measurement and performance records, electronic data files and all other
records maintained in the ordinary course of our business. Executives are
responsible for understanding and complying with our document retention policy.

        Accuracy of Financial Reports and other Public Communications.    The
Executives shall at all times exercise diligence and thoroughness in the
preparation and review of the financial records and reports of the Company. The
Executives must also ensure full, fair, accurate, timely and understandable
disclosure in reports and documents that the Company files with, or submits to,
the SEC and in other public communications made by the Company. Executives
should be on guard for, and promptly report, evidence of improper financial
reporting. Executives must be aware of the requirements of Regulation FD and
must make every effort to ensure that our public disclosures comply with those
requirements.

        Compliance with Insider Trading Laws.    Executives are strictly
prohibited from trading in our stock or other securities, or the stock or other
securities of any other company, while in possession of material, nonpublic
information about the company or the other company. In addition, Executives are
strictly prohibited from recommending, "tipping" or suggesting that anyone else
buy or sell our stock or other securities, or the stock or securities of any
other company, on the basis of material, nonpublic information. For more
information, please refer to our securities trading policy and procedures.

Reporting Violations of the Code

        Executives have a duty to report any known or suspected violation of
this Code, including any violation of laws, rules, regulations or policies
applicable to us, to the General Counsel, or his designee. If the Executive does
not feel comfortable reporting the conduct to the General Counsel, or his
designee or does not get a satisfactory response, he or she may contact any
member of the Board of Directors.

        Any Executive found to have violated this Code, shall be subject to
disciplinary measures up to and including dismissal.

-2-

--------------------------------------------------------------------------------


        All questions and reports of known or suspected violations of the law or
this Code will be treated with sensitivity and discretion. We will protect each
Executive's confidentiality to the extent possible consistent with the law and
our need to investigate each report. We strictly prohibit retaliation against an
Executive who, in good faith, seeks help or reports known or suspected
violations.

Waivers of the Code

        Waivers of this Code will be granted on a case-by-case basis and only in
extraordinary circumstances. Waivers may be obtained only from our Board of
Directors and will be promptly disclosed to the public.

Compliance Policy

        Any and all modifications or waivers of this Code shall be disclosed
within five business days after the modification or waiver on a Form 8-K.

Conclusion

        This Code Ethics contains general guidelines for conducting the business
of the Company consistent with the highest standards of business ethics. Please
contact the General Counsel or his designee with any questions about these
guidelines. Each Executive is separately responsible for his or her actions.

-3-

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.57
CODE OF ETHICS FOR PRESIDENT AND CHIEF EXECUTIVE OFFICER AND SENIOR FINANCIAL
OFFICERS
